  Case 4:21-cv-04067-KES Document 4 Filed 04/16/21 Page 1 of 1 PageID #: 57


                         UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


ERIC HARCEY,                                            4:21-CV-04067-KES

                          Petitioner,

             vs.                                               ORDER

MINNEHAHA COUNTY STATES
ATTORNEYS OFFICE; MINNEHAHA
COUNTY STATES ATTORNEY MARK
JOYCE AND HONORABLE JUDGE
BRADLEY ZELL,

                          Respondents.


      Petitioner, Eric Harcey, an inmate at the Mike Durfee State Prison, in

Springfield, South Dakota, has filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. Accordingly,

      IT IS ORDERED that:

      (1)   the Clerk of Court shall serve upon respondents a copy of the
            petition and this order;

      (2)   within 21 days after service, respondent is directed to show cause
            why a writ pursuant to 28 U.S.C. § 2241 should not be granted;

      (3)   petitioner may file a reply within 14 days of service of the
            respondent’s response; and

      (4)   petitioner’s motion to proceed in forma (Doc. 2) is granted and he
            shall pay the $5.00 filing fee to the clerk of court by May 17, 2021.

      DATED this 16th day of April, 2021.

                                            BY THE COURT:


                                            VERONICA L. DUFFY
                                            United States Magistrate Judge
